Citation Nr: 0607991	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right elbow injury, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a right shoulder 
injury with exostosis and calcified peritendinitis, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In April 2004, the issues currently on appeal were remanded 
by the Board for additional development.  

By a July 2005 rating decision, the veteran's service-
connected right shoulder disability rating was increased to 
20 percent disabling, effective August 24, 2000.  

Finally, in a statement received in August 2005, the veteran 
indicates an intent to reopen his claim for service 
connection for a back disability.  Additionally, he also 
requested to be evaluated for service connection for 
"arthritis/traumatic arthritis since 1977."  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that the veteran should be afforded 
another VA examination to assess the current nature and 
severity of his right shoulder and right elbow disabilities.

The Board stresses that the recorded ranges of motion for the 
veteran's right shoulder and right elbow in the April 2005 VA 
joints examination report were confusing, and inadequate for 
rating purposes, particularly with regard to additional loss 
of motion on repetitive use.  For example, the Board 
quizzically notes that the additional loss of motion on 
repetitive use for every recorded range of motion of the 
right shoulder (flexion, abduction, external rotation, and 
internal rotation) was indicated to be total.  For example, 
active flexion was noted to be 0 degrees to 85 degrees and 
the additional loss of motion on repetitive use was also 
stated to be 0 degrees to 85 degrees.  Therefore, the veteran 
is to be afforded another VA examination and the examiner 
conducting such examination is to be directed to reference 
38 C.F.R. § 4.71, Plate I, which relates to, in pertinent 
part, joint motion measurement of the shoulder and elbow.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination in order to ascertain the 
nature and severity of his service-
connected right shoulder and right elbow 
disabilities.  All signs and symptoms of 
his disabilities should be described in 
detail and X-rays should be taken.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  With regard 
to range of motion of the veteran's right 
shoulder and right elbow, the examiner is 
to be directed to reference 38 C.F.R. 
§ 4.71, Plate I, which relates to, in 
pertinent part, joint motion measurement 
of the shoulder and elbow.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


